        Case 7:19-mj-00120-RSB Document 12 Filed 09/25/19 Page 1 of 1 Pageid#: 25

                                    FOR THE UNITED STATES DISTRICT COURT
                                        W E STER N DISTRIC T O F V IR G IN IA
                                               R O A NO K E DIV ISIO N

U NITED STA TES O F A M E RICA
                                                                    cassxo., y.?pyavayzs
V.                              v

 J aavs.. g                                   . y..g oavs, pyytg
                                TY PE O F H EA R IN G :
W*W*WWWW********** ****WW******WWW*WW*W**** ** *****************W*W**** W* *********** *****W*
                                                           PAR TIES:
1.     R obertS.B allou                                           6.
2*                                                                7@             .


3.                                  - //-
                                       -.y7                        8.
4.                c.        .         -       w-      g       '     9.
5.                     a
                       .   jg                                       10.
W*** *       *         <#<W */* *                  *W****************W****W*W***W******W*******************
R ecorded by: K .B row n                                                    Tim e in Court:         .




 IN D EX   SPK R . IN DE X             SPK R .       IN DEX       SPK R .   IN DEX   SPK R .   IN D EX   SPK R .
   NO.               NO.                               N O.                   NO.                NO.

$ CV              .                       Z                          /
                                          /               .03      sp
              /                           '                         /
                           $:             /
 5:'J          /                          a-                       .5
                                          5-
                                          .               .'o'      /
              l            Y.
                            'O
             J
 5'
  .p /                               /
                                '
                                : l -1
                                .



 @ z9         /                           s-
                            r
              l                           .G-
             X                                /
             /                            &
